UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1 PERIOD ENDED MAY 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NO. 0-16401 ADVANCED MATERIALS GROUP, INC. (Exact name of small business issuer as specified in its charter) NEVADA33-0215295 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
